    Case: 1:17-md-02804-DAP Doc #: 3116 Filed: 01/31/20 1 of 3. PageID #: 482086




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

    IN RE: NATIONAL PRESCRIPTION                       )    MDL 2804
    OPIATE LITIGATION                                  )
                                                       )    Case No. 1:17-md-2804
    THIS DOCUMENT RELATES TO:                          )
                                                       )    Judge Dan Aaron Polster
    County of Cuyahoga v.                              )
    Purdue Pharma L.P. et al,                          )    TRACK ONE-B CASE
    Case No. 17-op-45004                               )    MANAGEMENT ORDER NO. 2
                                                       )
    County of Summit, Ohio et al v.                    )
    Purdue Pharma L.P. et al,                          )
    Case No. 18-op-45090                               )



          On January 29, 2020, the Court held a case management conference to discuss various

issues related to the above-captioned cases (the “Track One-B” cases). Present at the conference

were lead and liaison counsel for the Plaintiffs and Plaintiffs’ Executive Committee and the Track

One-B Defendants. 1 The purpose of the conference was to discuss the Court’s current trial

schedule.

          Based on discussions during the conference, the Court now directs the following:

          x   By Friday, February 7, 2020, at 12:00 PM, Plaintiffs shall file a notice that identifies

              the claim or claims that they intend to assert at trial and dismisses the remaining claims

              to the extent they have not already been dismissed. Plaintiffs’ notice shall also include

              their theories of liability for both distribution and dispensing claims, the distinctions

              between the two theories, and how they intend to prove them. The Court would also




1
 Track One-B Defendants include the various named corporate entities related to or associated with CVS, Discount
Drug Mart, HBC, Rite-Aid, Walgreens, and Walmart.
    Case: 1:17-md-02804-DAP Doc #: 3116 Filed: 01/31/20 2 of 3. PageID #: 482087



             find it helpful for Plaintiffs’ notice to include a list of as many of the potential

             prescription “red flags” as they are currently aware.

         x   The last bullet point on page six of the Special Master’s Discovery Ruling Regarding

             Pharmacy Data Production (that carries over onto page seven) is hereby amended to

             read, “. . . no later than March 20, 2020, Plaintiffs shall identify for Defendants the

             prescriptions they (and their experts) conclude should have been ‘Red Flagged’ as

             suspicious, and investigated or not filled.” Doc. #: 3106 at 6-7 (emphasis added to

             highlight the change).

         x   All Track One-B parties shall meet and confer and attempt in good faith to reach

             agreement regarding how they will refer—in trial and on jury verdict forms—to Track

             One-B Defendant corporate families in a way that will not overly complicate the trial

             for the Court or for a jury. The Court strongly endorses a mechanism similar to what

             the parties agreed to in the first Track One trial whereby each corporate defendant

             family was referred to by a single corporation name.

         x   All Track One-B parties shall return to Chambers 18B on March 26, 2020, at 9:00

             AM, for a follow-up case management conference to continue the dialogue regarding

             the Court’s trial schedule as amended below. 2

         x   The current Track One-B Case Management Order, Doc. #: 2940, is hereby modified

             as follows. Trial will begin on Monday, November 9, 2020 for approximately four

             weeks. The case will be sent to the jury no later than Monday, December 14, 2020.




2
 To be clear, this directive does not obviate the need for the Court’s February meeting date. Unless and until it
becomes clear that the February date will not be needed, the parties are to keep it clear and on their schedules for
possible MDL status meetings.

                                                           2
Case: 1:17-md-02804-DAP Doc #: 3116 Filed: 01/31/20 3 of 3. PageID #: 482088



    x   All Track One-B parties shall meet and confer with Special Master Cohen who will

        then determine appropriate deadlines for discovery, substantive and in limine motions,

        and other trial and pretrial submissions that will allow the parties sufficient time to

        conduct discovery; file motions, responsive briefing, and other documents; and also

        provide the Court with a reasonable amount of time to rule on those motions.



           IT IS SO ORDERED.




                                             /s/ Dan Aaron Polster_January 31, 2020_
                                             DAN AARON POLSTER
                                             UNITED STATES DISTRICT JUDGE




                                             3
